Citation Nr: 0406611	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart attack.

2.  Entitlement to service connection for cardiovascular 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957, as well as periods of active duty for training 
in the South Carolina Army National Guard from 1974 to 1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
of entitlement to service connection for a heart attack and 
cardiovascular disorders.

In his substantive appeal (VA Form 9), received in April 
2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This is often called 
a travel Board hearing.  However, when scheduled, he left the 
RO before the hearing began and did not indicate that he 
wished to reschedule it.  There are no other hearing requests 
of record, so the Board deems his request for a travel Board 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran had a heart attack during or as a 
result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed cardiovascular disorders 
during or as a result of his service in the military.


CONCLUSIONS OF LAW

1.  The veteran's heart attack was not incurred or aggravated 
during his active military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2003).

2.  The veteran's cardiovascular disorders were not incurred 
or aggravated during his active military service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires that VA assist a claimant in obtaining that evidence 
unless there is no reasonable possibility that assisting him 
will aid in substantiating his claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The November 2002 
rating decision appealed and the March 2003 statement of the 
case, as well as a December 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the 
December 2001 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
That type of notice is what is specifically contemplated by 
the VCAA.

While that December 2001 letter requested that the veteran 
identify and/or submit any supporting evidence within 60 
days, the letter also informed him that he had up to one year 
from the date of that letter to submit this additional 
evidence without fear of penalty insofar as the eventual 
effective date, etc., assigned, should benefits ultimately be 
granted.  And more than one year has passed since that VCAA 
letter.  See also the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  Moreover, the veteran has not indicated or otherwise 
suggested that he has any additional evidence to submit for 
consideration.  Obviously then, where no such evidence even 
exists, it need not be requested.  So, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied and that the 
veteran has effectively waived any further notification under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  

The December 2001 letter apprising the veteran of the VCAA 
was sent prior to adjudicating his claims for service 
connection in November 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims Lexis 11 
(Jan. 13, 2004).  In that decision, the court held, among 
other things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id., at *24 - *29.  
The AOJ in this case is the RO in Columbia, and the RO did 
just that.  Not only did the RO provide the VCAA notice 
before initially deciding the claims, as required by 
Pelegrini, but the VCAA notice also was sent prior to the 
transfer and certification of the veteran's case to the 
Board.  And the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, and additional evidence was 
obtained in response, the case was adjudicated.  The veteran 
was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notice.  He has not indicated or otherwise suggested that 
other evidence needs to be obtained.  So remanding this case 
to obtain something that, by all accounts, does not even 
exist and, therefore, is not forthcoming, serves no useful 
purpose and should be avoided whenever possible.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Consequently, the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist has been satisfied and the case is ready 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

A veteran is entitled to service connection for a disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection also is permissible for disability due to 
a disease or injury incurred or aggravated while on active 
duty for training (ACDUTRA) and for disability due to an 
injury incurred or aggravated while on inactive duty training 
(INACDUTRA) or from an acute myocardial infarction (i.e., 
heart attack), cardiac arrest, or a cerebrovascular accident 
(i.e., stroke) during such training.  38 U.S.C.A. § 101(22), 
(23) and (24).

In addition, service connection is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   In addition, 
a veteran is entitled to a presumption of service connection 
where he served continuously for 90 days and a chronic 
disability, such as a cardiovascular disorder, is manifested 
to a degree of 10 percent or more within one year of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary, however.

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his or her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disability 
existed prior to service. 

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The pertinent evidence of record consists of service medical 
records, service personnel records, VA medical records, and 
private medical records.



A Report of Medical History dated January 1957 indicates the 
veteran denied experiencing heart pounding or palpitations 
and high or low blood pressure.  The contemporaneous Report 
of Medical Examination showed that clinical evaluation of him 
was normal, and that his heart thrust, size, rhythm, and 
sounds were normal.  

A May 1978 Report of Medical History indicates the veteran 
denied fainting or dizziness, shortness of breath, chest pain 
or pressure, palpitation or pounding heart, heart trouble, 
and high or low blood pressure.  The contemporaneous Report 
of Medical Examination showed that a clinical evaluation of 
him was normal, including his heart and lungs.  

An October 1981 letter from L. E. Kibler, M.D., states the 
veteran had been hospitalized for cardiac arrhythmias, which 
required placement of a permanent transvenous pacemaker.  
Cardiac catheterization showed normal coronary arteries with 
a mild reduction of cardiac performance, but the veteran had 
presented with dizziness, light-headedness, and periods of 
rapid heartbeat.  Dr. Kibler opined that the veteran could 
return to full activity at his current occupation, but that 
it was his understanding that military rules prohibited the 
veteran from participating in the National Guard with a 
permanent pacemaker. 

A March 1982 service medical record indicates the veteran 
complained of shortness of breath when he put on an 
individual protective mask, which was relieved by removing 
the mask.  He also had left-sided chest pain that lasted only 
seconds.  The assessment was anxiety reaction.  An EKG and 
chest x-ray showed a pacemaker, but were otherwise negative.  

March 1982 service personnel records indicate the veteran was 
determined to be medically unfit for retention due to his 
permanent transvenous pacemaker.  Separation from the South 
Carolina Army National Guard was recommended.  An attachment 
stated that when surgery involving pacemaker insertion 
results in the inability of an individual to perform duties 
without dyspnea, the individual will be required to undergo 
medical and physical evaluation board processing.

April 1987 medical records from the Wallace Wilson Brailsford 
Clinic, P.A., indicate the veteran had a history of 
myocardial infarction in 1978 and 1980, a pacemaker in 1980, 
and a stroke in 1985.  A family history of myocardial 
infarction and other heart problems was noted.

July to August 1987 private medical records from Spartanburg 
General Hospital indicate the veteran had cardiomyopathy and 
a permanent pacemaker.  A history of cardiac catheterization 
and pacemaker insertion in 1981 was noted, as was previous 
congestive heart failure with reduced ejection fraction and 
syncopal episodes.  Upon admission, he had superventrical 
tachycardia and a very limited exercise tolerance due to 
dyspnea.  Physical examination showed a basilar inspiratory 
rate and rapid heart rate, with distant heart sounds.  The 
impression was superventrical tachycardia and ventricular 
tachycardia, which reverted to atrial flutter, and previous 
diagnoses of congestive heart failure, cardiomyopathy, and 
permanent pacemaker.

A March 2000 VA radiology report indicates that a chest x-ray 
showed the veteran's lungs were over-inflated and that he had 
an external pacer on the left side.  There was no evidence of 
failure or consolidation.  The heart was enlarged and there 
was mild aortic atherosclerosis.  Additional March 2000 
treatment notes indicate the veteran complained of shortness 
of breath, chest pressure, periods of weakness, night sweats, 
and a cough.  The assessment included coronary artery disease 
with a permanent pacer, probable gastroesophageal reflux 
disease, and upper respiratory infection/bronchitis.

An April 2000 VA medical record noted the veteran had a 
history of atherosclerotic heart disease.  In May 2000, he 
was seen for complaints of chest pain, shortness of breath, 
and an irregular heart beat.  Examination was negative for 
signs of congestive cardiac failure; his heart had a normal 
sinus rhythm; and his chest was clear.  The impression was 
arteriosclerotic heart disease with compensated congestive 
cardiac failure.

November 2000 and March 2001 VA medical records show the 
veteran was assessed as having cardiomyopathy with atrial 
fibrillation and a history of gout.

In October 2001, VA medical records indicate that examination 
of the veteran showed regular heart rate and rhythm, 
symmetrical chest expansion, and normal bilateral breath 
sounds.  The impression was a history of coronary artery 
disease and pacer. 

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against the claims for service connection for a 
heart attack and cardiovascular disorders.  See 38 U.S.C.A. 
§§ 101(22), (23) and (24), 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.6.  There is no persuasive medical evidence of 
record indicating or otherwise suggesting the veteran's heart 
attack and cardiovascular disorders occurred during or as a 
result of his military service.  Likewise, while the Board 
acknowledges that his March 1982 episode of shortness of 
breath occurred while he was on ACDUTRA, there is no 
competent evidence of record indicating that episode was a 
heart attack.  Neither does the evidence demonstrate that 
episode resulted in an additional cardiovascular disorder or 
aggravated his pre-existing cardiovascular disorders.  In 
fact, his service medical records indicate that episode of 
shortness of breath was an anxiety reaction and that 
examination of him at that particular time was normal except 
for the presence of his pacemaker.  Further, his 
cardiovascular disorders and heart attacks clearly had their 
onset prior to that March 1982 episode, as his first 
myocardial infarction was in 1978.  And the medical evidence 
of record is entirely negative for indications that his 
myocardial infarctions occurred during a period of ACDUTRA or 
INACDUTRA.  Similarly, there is no medical evidence that he 
had any subsequent myocardial infarctions following the March 
1982 incident.

In short, the only evidence portending that the veteran's 
heart attack and cardiovascular disorders are related to his 
service in the military comes from him.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions, even 
acknowledging he has them and has at various times in the 
past.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See, too, Savage v. Gober 10 Vet. App. at 495-498, 
indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a heart attack is 
denied.

The claim for service connection for cardiovascular disorders 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



